Title: From George Washington to the United States Senate and House of Representatives, 21 January 1790
From: Washington, George
To: United States Senate and House of Representatives

 

United States [New York] January 21st 1790.
Gentlemen of the Senate and House of Representatives.

The Secretary for the Department of War, has submitted to me certain principles to serve as a plan for the general arrangement of the Militia of the United States.
Conceiving the subject to be of the highest importance to the welfare of our Country, and liable to be placed in various points of view, I have directed him to lay the plan before Congress for their information, in order that they may make such use thereof as they may judge proper.

Go: Washington

